EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stuart Wilkinson on 4 March 2020.
The application has been amended as follows: 

16. (Currently amended) A gaseous emissions treatment system comprising 
the gaseous emissions treatment component of claim 6 

a magnetic field generator mounted adjacent the gaseous emissions treatment component for radiating a varying magnetic field in response to a control signal thereby to inductively heat the gaseous emissions treatment component.

19. (Currently amended) The gaseous emissions treatment component of claim 18, wherein
	the metal elements are inserted wires, 
the outer surface part and the inner surface part are separated by a separation gap at a non-contact zone, and 
the width of the separation gap depends on a difference in effective diameters of the cell and the wire.

Allowable Subject Matter
Claims 2-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY K BRADLEY/           Primary Examiner, Art Unit 3746